Name: 97/96/EC, Euratom: Council Decision of 27 January 1997 appointing a member of the Economic and Social Committee
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  Europe;  EU institutions and European civil service
 Date Published: 1997-02-01

 Avis juridique important|31997D009697/96/EC, Euratom: Council Decision of 27 January 1997 appointing a member of the Economic and Social Committee Official Journal L 031 , 01/02/1997 P. 0067 - 0067COUNCIL DECISION of 27 January 1997 appointing a member of the Economic and Social Committee (97/96/EC, Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 195 thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 167 thereof,Having regard to Council Decision 94/660/EC, Euratom of 26 September 1994 concerning the appointment of members of the Economic and Social Committee for the period from 21 September 1994 to 20 September 1998 (1),Whereas a seat has become vacant on the Economic and Social Committee following the resignation of Mr Camille Giacomelli, communicated to the Council on 3 June 1996;Having regard to the nominations submitted by the Luxembourg Government on 11 November 1996;Having obtained the opinion of the Commission of the European Communities,HAS DECIDED AS FOLLOWS:Sole Article Mr Lucien Jung is hereby appointed a member of the Economic and Social Committee in place of Mr Camille Giacomelli for the remainder of the latter's term of office, which expires on 20 September 1998.Done at Brussels, 27 January 1997.For the CouncilThe PresidentG. ZALM(1) OJ No L 257, 5. 10. 1994, p. 20.